Case: 7:19-cv-00113-REW-CJS Doc #: 28 Filed: 06/17/20 Page: 1 of 1 - Page ID#: 233




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

    KATRINA WATTS, as                          )
    Administratrix of the Estate of            )
    Leon Rucker Jackson,                       )
                                               )          No. 7:19-CV-113-REW
          Plaintiff,                           )
                                               )              JUDGMENT
    v.                                         )
                                               )
    UNITED STATES OF AMERICA,                  )
    FEDERAL BUREAU OF PRISONS, et              )
    al.,                                       )
                                               )
          Defendants.
                                        *** *** *** ***

           Consistent with the Opinion & Order entered today and pursuant to Federal Rule

    of Civil Procedure 58, the Court:

           1. ENTERS JUDGMENT in favor of Defendants;

           2. DISMISSES Plaintiff’s § 1983 claims WITH PREJUDICE;

           3. DISMISSES Plaintiff’s FTCA claims WITHOUT PREJUDICE; and

           4. STRIKES this matter from the Court’s active docket.

           This the 17th day of June, 2020.
